Citation Nr: 1632806	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired mental disorder other than PTSD, to include depressive disorder.

3.  Entitlement to service connection for dementia as secondary to service-connected PTSD or other acquired mental disorder.


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to September 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota which-in pertinent part, denied entitlement to service connection for PTSD and dementia.  The Veteran also appealed a determination related to nonservice-connected pension, but he withdrew that appeal.  (05/23/2014 VBMS entry-Correspondence)

The Board has stated the issues as shown on the title page, as the Veteran's claim of entitlement to service connection for PTSD is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's representative has requested the Board to take jurisdiction of entitlement to a total disability rating based on individual unemployability (IU).  Since the Veteran does not have any service-connected disabilities and the issues regarding service connection in this appeal have not yet been determined, the Board declines the request at this time.  If entitlement to service connection for a disability is allowed, TDIU may be addressed at that time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2014, the Veteran requested a local hearing before an RO decision review officer but subsequently withdrew the request.  (07/23/2014, 07/29/2014 VBMS entries)

In June 2015, the Veteran's representative submitted additional evidence under waiver of initial review and consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2015).


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Initially the Veteran specifically informed VA that he based his claim on the theory of aggravation of a pre-existing mental disorder.  (06/04/2013 VBMS entry-Correspondence)  The Veteran's representative, however, has reasserted service connection on a direct basis.

The Veteran has consistently asserted that he received in-service inpatient treatment for his alcohol abuse at Letterman Army Hospital while he was in active service.  He places the timeframe at either late-1973 or early-1974, but for certain before his inpatient treatment in 1974 for a low back strain.  It is unclear from the documentation in the claims file if the protocol for seeking drug and alcohol treatment records was followed.  Such records are maintained separately from the service treatment records (STR) and should be obtained on remand.

The February 2014 VA Disability Benefits Questionnaire (DBQ) reflects that the Veteran reported past treatment for alcoholism at facilities-apparently private, in Canton and Rapid City, South Dakota.  There is no indication in the claims file that these records were sought.  The Board also notes that the Request For Physical Examination reflects that the RO asked the examiner to opine solely on direct service connection.  Hence, the examiner did not address the question of whether an acquired mental disorder clearly and mistakably existed prior to the Veteran's entry into active service.  Since these theories are available avenues to service connection, this needs to be address by an examiner. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's service personnel records and include them in the claims file.

2.  Make as many attempts as necessary to ascertain whether there are any clinical or inpatient records related to the Veteran for treatment of alcohol abuse or alcoholism at Letterman Army Hospital, The Presidio, CA-or other facility, for late-1973 to early-1974 time period.  The inquiry should also include the necessary protocol for obtaining records related to drug or alcohol treatment/rehabilitation during the Veteran's active service.  All efforts to obtain these records must be documented in the claims file.

3.  Obtain the necessary releases, places, and dates from the Veteran and seek any records extant related to the Veteran for his treatment at facilities in Canton, SD and Rapid City, SD.  All efforts to obtain these records must be documented in the claims file.

4.  After the above directives are completed, regardless of whether additional records are obtained, return the file to the examiner who conducted the February 2014 VA PTSD examination and completed the DBQ.  Ask the examiner to again to review the file and his notes, etc., opine as follows: 

1) Did the Veteran clearly and unmistakably have an acquired mental disorder prior to his entry into active service?; 
2) If the answer is, yes, please name it, and opine as to whether there it was clearly and unmistakably not aggravated by his active service; and, 

3) If the answer to #1 or #2 is no, it is at least as likely as not that the identified mental disorder was caused by or incurred in active service?

A comprehensive rationale must be provided for all opinions rendered.  Should the examiner advise that the requested opinions cannot be provided, an explanation as to why must be provided, to include what additional information is needed to provide the requested opinions.

Inform the examiner that the absence of medical documentation, alone, is not a sufficient basis for a negative nexus opinion unless an explanation of the significance is provided.  Further, the Veteran's and other's competent lay reports must be considered.

5.  After all of the above is complete, re-adjudicate the appeal considering all relevant evidence.  If service connection is granted for any claimed disability, adjudicate the claim of IU.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC).  Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




